Title: From Louisa Catherine Johnson Adams to John Adams, 11 March 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 11 March 1822
				
				I yesterday received your Letter and was very much concerned to observe the depression of spirits under which you laboured, but the rapid approach of Spring will I hope restore you to all those blithsome feelings which are so charming and so natural to your nature character and disposition—.It is too true alas that in the attainment of the knowledge of human nature we are obliged to wade through a dreadful picture of frailty of passions and of wickedness and it is melancholy to look back even to the earliest histories of human society and to retrace the same cruelties the same vices and the same results almost always proceeding from the same causes But this knowledge is useful and gives us a real insight into that world in which we are doomed to bear a part and when properly applied enables us to guard against some of the evils which necessarily await us in our progress by teaching us to curb those passions which for want of proper controul lead us to infamy and ruin—One of the great advantages to be derived from the study of history is the knowledge that may be acquired of the nature of Governments and those social institutions which bind and tend so much to the happiness of the civilized World and altho’ we cannot fail to observe that the reason of man can never attain to the highest State of perfection he is ever susceptible of improvement and always capable of repairing by observation application and industry the errors of past ages and ameliorating his own—It is with this view my Son that in this Country where every man be called upon to legislate for the whole where by his own merits and talents he may rise to fill the highest stations he should make the study of mankind his aim and his business and minutely weigh and balance his capacities his errors and his follies by comparing generations one with another and tracing step by step his advancement or his degradation. It is the penalty of Youth to labour for the advantage of old age and although your hard studies must now be irksome the reward will be fully apportioned to the trouble in this conviction my beloved Child I urge you to persevere and you soon be released from the heaviest part of the burthen by the conviction that you afford heartfelt delight to your affectionate Mother
				
					L C A
				
				
					My health is very good—But I believe all the anticipations will prove naught—
				
			